            Case 3:19-cv-02992-SI Document 53 Filed 08/25/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                 NORTHERN DISTRICT OF CALIFORNIA

 3
       C.M.O., A MINOR, et al.,
 4                                                    Case No. 19-cv-02992-SI (SI)
                     Plaintiffs,
 5
               v.                                     SECOND PRETRIAL
 6                                                    PREPARATION ORDER (CIVIL)
       COUNTY OF SAN MATEO, et al.,
 7
                     Defendants.
 8

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: November 20, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
14
     NON-EXPERT DISCOVERY CUTOFF: April 30, 2021
15
     DESIGNATION OF EXPERTS: July 2, 2021; REBUTTAL: July 16, 2021;
16        Parties SHALL conform to Rule 26(a)(2).

17   EXPERT DISCOVERY CUTOFF: August 6, 2021
18
     DISPOSITIVE MOTIONS SHALL be filed by: May 7, 2021;
19        Opp. Due: May 21, 2021; Reply Due: May 28, 2021;
          and set for hearing no later than June 11, 2021 at 10:00 AM.
20
     PRETRIAL CONFERENCE DATE: September 14, 2021 at 3:30 PM.
21
     JURY TRIAL DATE: September 27, 2021 at 8:30 AM.
22
          Courtroom 1, 17th floor.
23

24   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
25

26   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
     of the case, including settlement. Parties SHALL conform to the attached instructions.
27

28
               Case 3:19-cv-02992-SI Document 53 Filed 08/25/20 Page 2 of 2




     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
 1   action.
 2          IT IS SO ORDERED.
 3

 4   Dated: August 25, 2020
 5                                                    ____________________________________
 6                                                    SUSAN ILLSTON
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
